Citation Nr: 1018915	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sickle cell anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 28 days of active duty service in October 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded to the RO in May 2008 to afford the 
Veteran a Board hearing as he had requested.  In June 2008, 
the Veteran withdrew his hearing request.  The Board again 
remanded this case in October 2008 for further development.

Although the Board regrets further delaying appellate review, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for sickle cell 
anemia.  Subsequent to the Board's October 2008 remand, in a 
February 2010 statement, the Veteran indicated for the first 
time that he had applied for disability benefits for his 
sickle cell anemia from the Social Security Administration 
(SSA) in 1987 and again in 2003.    However, it does not 
appear that the Veteran's SSA records have been requested.  
Thus, the RO should obtain the administrative decisions 
pertaining to the Veteran's claim and any underlying medical 
records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).
 
Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the Veteran.

2.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


